Citation Nr: 9927313	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-13 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had verified active duty from June 1968 to August 
1973, verified active duty for training with the United 
States Army Reserves from January to August 1979 and verified  
active duty from December 1990 to June 1991.  The veteran 
also had other unverified service in the United States Army 
Reserves and the Army National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for bilateral hearing loss.  The 
notice of disagreement was submitted in March 1995.  The 
statement of the case was issued in February 1996.  A 
substantive appeal was received in April 1996. 
In March 1999, the veteran testified at a hearing before the 
undersigned member of the Board, sitting at the RO.

In March 1995, the veteran raised the issue of entitlement to 
service connection for undiagnosed illnesses as a result of 
his service in the Persian Gulf.  In August 1996, the RO 
advised the veteran that he could submit additional evidence 
regarding his claim.  That issue has not been adjudicated and 
is referred to the RO for the appropriate action.

At the March 1999 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  That issue 
is referred to the RO for adjudication.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  A March 1988 DD Form 4700, which appears to be a 
reserve record, shows audiometric testing which resulted in a 
diagnosis of bilateral high frequency sensorineural hearing 
loss.  The veteran's service personnel record show that he 
served in the United States Army Reserves but do not verify 
whether he was on active duty, active duty for training or 
inactive duty for training in March 1988.  In addition, the 
veteran has asserted that he served in combat during service 
in the Persian Gulf from December 1990 to June 1991.  The 
service medical records show that bilateral hearing loss was 
present on examination in July 1990, prior to activation to 
active duty in December 1990.  However, the record does not 
clearly indicate whether the veteran was exposed to combat 
and the RO has not made a finding as to combat exposure.  The 
Board finds that the RO should make a determination was to 
the veteran's duty status in March 1988 and make a finding as 
to exposure to combat under 38 U.S.C.A. § 1154(b) (West 1991) 
prior to adjudication of his claim.

In March 1999, the veteran testified that he was exposed 
to noise from field artillery during a two-week "summer 
camp" at the Third 75 Field Artillery in Springfield, 
Missouri, each year from 1977 to 1979.  A review of the 
service records in the claims file does not verify that 
claim.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
Board is on notice when relevant evidence may exist or 
could be obtained, which would make the veteran's claim 
plausible.  The Board has an obligation to assist the 
appellant to understand what evidence is needed to 
complete his or her application for benefits.  Robinette 
v. Brown, 8 Vet. App. 69, 80 (1995).  Therefore, the Board 
believes that the RO should attempt to obtain records from 
that unit as this information would be helpful in deciding 
the appellant's appeal.

The veteran testified in March 1999 that he sought treatment 
for hearing loss and tinnitus in 1986 at the VA medical 
center in Miami.  He indicated that he was told that he could 
not receive treatment because he was not service connected 
for hearing loss.  He also indicated that during outpatient 
visits for his service connected back disability, he 
mentioned hearing loss to the examiner, who indicated that he 
could not receive treatment for that disability.  It is 
possible that VA records may exist documenting the veteran's 
attempts to receive treatment.  The veteran also testified 
that he began vocational rehabilitation training in Florida 
in 1993 or 1993.  The Board finds that all VA records should 
be obtained before a decision is entered as they are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should and verify the type of 
service, such as active, duty active duty 
for training, or inactive duty training, 
performed by the veteran from June 1968 
to December 1990, to specifically include 
the type of service as of the March 1988 
examination noted above.  The type of 
service and dates of such service must be 
set out separately.  In addition, the 
veteran's personnel records and unit  
assignments should be requested from the 
Third 75th Field Artillery, Springfield, 
Missouri for the years 1976 to 1979 for 
verification of exposure to artillery 
during two week summer camps each of 
those years.

2.  The RO should obtain copies of all 
the veteran's VA treatment records, which 
are not currently in the claims file, 
concerning treatment of any of the 
veteran's disabilities from 1973 to the 
present time, to include records dated 
from 1986 at the Miami VA medical center.  
All records obtained should be associated 
with the claims folder.

3.  The veteran's vocational 
rehabilitation file should be obtained 
and associated with the claims file.

4.  The RO should make a finding as to 
whether the veteran was exposed to combat 
during any period of service.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


